NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        SEP 5 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DENA K. KIRCHOFF,                               No. 15-35861

                Plaintiff-Appellant,            D.C. No. 3:14-cv-05824-KLS

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Western District of Washington
                 Karen L. Strombom, Magistrate Judge, Presiding

                          Submitted September 3, 2019**


Before: LEAVY, TROTT, and SILVERMAN, Circuit Judges

      Dena K. Kirchoff appeals the district court’s order affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income benefits under Titles II and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
XVI of the Social Security Act. At step five of the sequential evaluation process,

the administrative law judge (ALJ) determined that Kirchoff could perform jobs

that exist in significant numbers in the national economy. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012), and we affirm.

      The ALJ provided clear and convincing reasons for concluding that Kirchoff

was not fully credible by explaining that Kirchoff’s relatively conservative

treatment history, ability to work full-time during the alleged period of disability,

and inconsistent statements regarding her pain undermined her testimony regarding

the severity of her impairments. See Orn v. Astrue, 495 F.3d 625, 639 (9th Cir.

2007) (holding that daily activities may be grounds for an adverse credibility

finding where a claimant spends a substantial part of the day performing functions

that are transferable to a work setting); Parra v. Astrue, 481 F.3d 742, 750-51 (9th

Cir. 2007) (holding that conservative treatment justifies discounting a claimant’s

testimony regarding severity of impairment); Burch v. Barnhart, 400 F.3d 676, 680

(9th Cir. 2005) (explaining that an ALJ is permitted to consider a claimant’s

inconsistent statements to reject a claimant’s testimony).

      The ALJ provided specific and legitimate reasons, supported by substantial

evidence, for assigning little weight to the contradicted opinion of Dr. Phillips.

First, the ALJ correctly noted that Dr. Phillips’s statements that Kirchoff was


                                           2                                    15-35861
disabled, without discussion of actual functioning, were legal opinions on an issue

reserved to the Commissioner. See McLeod v. Astrue, 640 F.3d 881, 884-85 (9th

Cir. 2011). Second, the ALJ properly reasoned that Kirchoff’s subsequent work

activities undermined Dr. Phillips’s opinion that he was disabled. See Valentine v.

Comm’r of Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009). The ALJ properly

assigned great weight to the opinion of consulting source Dr. Robert Hoskins

because Dr. Hoskins’s opinion was supported by the objective evidence.

      The ALJ provided specific and legitimate reasons, supported by substantial

evidence, for assigning little to no weight to the opinions of Dr. Richard Coder, Dr.

Thomas Clifford, and Dr. Bruce Eather regarding Kirchoff’s mental impairments

by explaining that they were contradicted by the fact that Kirchoff was able to

sustain full-time employment after they evaluated her. See Tommasetti, 533 F.3d

at 1041 (9th Cir. 2008).

      The ALJ provided germane reasons, supported by substantial evidence, for

partially rejecting the opinion of physician’s assistant Paul Surette by stating that

Surette’s opinion was inconsistent with the medical evidence and instead appeared

to be based on Kirchoff’s non-credible self-reports. See Ghanim, 763 F.3d at 1161

(explaining that the ALJ must give reasons that are germane to each witness to

discount the opinions of other sources); see also Valentine v. Comm’r Soc. Sec.

Admin., 574 F.3d 685, 694 (9th Cir. 2009) (explaining that where an ALJ has


                                           3                                    15-35861
properly discounted a claimant’s testimony as non-credible, those reasons are

germane for rejecting similar lay witness testimony).

      The ALJ provided germane reasons, supported by substantial evidence, for

partially rejecting lay witness Vince Kirchoff’s opinion because his opinion was

not supported by the objective medical evidence. See Molina, 674 F.3d at 1114

(explaining that the ALJ must give reasons that are germane to each lay witness to

discount lay witness testimony).

      The ALJ did not err in formulating Kirchoff’s residual functional capacity

(“RFC”) because the ALJ properly incorporated all of Kirchoff’s medically

supported limitations into her RFC.

      We do not consider any issues that Kirchoff failed to specifically argue in

her opening brief. See Carmickle v. Comm’r of SSA, 553 F.3d 1155, 1161 n.2 (9th

Cir. 2008) (explaining that this court will not consider issues that are not

specifically and distinctly raised in the opening brief).

      AFFIRMED.




                                           4                                   15-35861